DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
Any rejections and or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn due to Applicant’s amendments and/or arguments in the response dated July 11, 2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Oster et al. (USPGPub 2011/0077497 A1) in view of Hagen (USPN 5,824,380).

Oster et al. disclose an apparatus (Figures; Abstract) comprising an adhesive body (Paragraph 0110 and 0062; Figure 6, #502) that includes a first adhesive surface and a non-adhesive surface opposite the first adhesive surface (Paragraph 0110 and 0062; Figure 6, #502), the first adhesive surface configured to adhere to an object (Paragraph 0110 and 0062; Figure 6, #502); and a side element that extends from an edge of the adhesive body (Figure 6, #504), the side element comprising a second adhesive surface (Paragraphs 0062 and 0072 - 0077; Figure 6, #502) that is configured to: and adhere to the object when in a lift mode (Paragraphs 0062 and 0072 - 0077; Figure 6, #502), wherein in rest mode, the side element may be folded into a smaller structure (Figure 8 – 12C) as in claim 1. With respect to claim 3, the side element includes a non-adhesive portion (Figure 6, #506). Regarding claim 4, the non-adhesive portion extends between the adhesive body and the second adhesive surface when the side element is in the lift mode (Figure 6, #506).  For claim 7, a retaining band attached to the non-adhesive surface of the adhesive body, wherein, when in the rest mode, the retaining band at least partially envelopes the side element (Figure 9, #831; Figures 12A – C, #931). In claim 8, a first surface area of the first adhesive surface is greater than a second surface area of the second adhesive surface (Figure 6, #502 and 504, wherein the hub is larger than the electrode). With regard to claim 9, the side element is configured to rotate about a joint that connects the side element to the adhesive body (Figure 6, #502 and 504). However, Oster et al. fail to disclose the side element adheres to the non-adhesive surface when in a rest mode, the apparatus is structured such that, in the rest mode, no edges of the side element extend beyond any edges of the non-adhesive surface of the adhesive body, the first adhesive surface has a lower bond strength than the second adhesive surface, the side element includes a non-adhesive portion configured to face away from the second adhesive surface when the side element is in the rest mode, the second adhesive surface, when in the rest mode, is configured to fold between a first portion of the second adhesive surface and a second portion of the second adhesive surface, when in the rest mode, the first portion of the second adhesive surface adheres to the second portion of the second adhesive surface, and a distal end of the side element includes a graspable non-adhesive portion, and the second adhesive surface is configured to adhere to the non-adhesive surface of the adhesive body.

Hagen teaches an apparatus (Abstract; Figures, #10) having the side element (Figure 3, #14) comprising a second adhesive surface (Figure 3, #41) that is configured to: adhere to the non-adhesive surface when in a rest mode (Figure3, #41 and 12) and adhere to the object when in a lift mode (Figure 4, #41), the side element includes a non-adhesive portion configured to face away from the second adhesive surface when the side element is in the rest mode (Figure 3, #14 and 18, wherein the surface is adhesive free), the second adhesive surface, when in the rest mode, is configured to fold between a first portion of the second adhesive surface and a second portion of the second adhesive surface (Figure 3, #41, 28 and 30), when in the rest mode, the first portion of the second adhesive surface adheres to the second portion of the second adhesive surface (Figure 3, #41 and 33), the apparatus is structured such that, in the rest mode, no edges of the side element extend beyond any edges of the non-adhesive surface of the adhesive body (Figure 1, #10)and a distal end of the side element includes a graspable non-adhesive portion, (Figure 3, #40) for the purpose of having an apparatus that remains out of the way until it is needed in use (Figures; Column 1, lines 24 – 30).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention have a side element comprising a second adhesive surface that is configured to: adhere to the non-adhesive surface when in a rest mode in Oster et al. in order to have an apparatus that remains out of the way until it is needed in use as taught by Hagen.

With regard to the limitation of “the first adhesive surface has a lower bond strength than the second adhesive surface”, Oster et al. discloses that a variety of adhesives may be used in the construction of the apparatus (Paragraphs 0072 – 0077).  Hagen teaches many different materials may be used for the adhesive (Column 5, lines 21 – 25), and the construction uses both a releasable and permanent adhesive (Figure 3, #41 and 33).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the adhesive for the first and second adhesive so that the bond strengths are different, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP 2144.07.

Response to Arguments
Applicant's arguments filed July 11, 2022 have been fully considered but they are not persuasive.

In response to Applicant’s argument that “a person of ordinary skill in the art would not be motivated to modify Oster with Hagen in a manner that would render claim 1 obvious, because modifying Oster so that the edges of the combined connector 506 and satellite electrode 504 would remain within the edges of the hub 502 when the electrode adhesive surface is adhered to the non- adhesive surface of the Oster hub 502 in a rest mode (as required by claim 1) would require bending and/or folding the connector 506, and such bending/folding would undoubtedly damage the mechanical and electrical components of the connector 506”, the Examiner respectfully disagrees. Oster clearly discloses multiple embodiments where the connectors may be folded (Figure 8 – 12C; Paragraphs 0123 and 0124), thereby not damaging the mechanical and electrical components of the connector. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention have to combine Oster and Hagen to form an element where the apparatus is structured such that, in the rest mode, no edges of the side element extend beyond any edges of the non-adhesive surface of the adhesive body.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia L Nordmeyer whose telephone number is (571)272-1496. The examiner can normally be reached 10am - 6:30pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Patricia L. Nordmeyer/
Primary Examiner
Art Unit 1788



/pln/
August 3, 2022